Citation Nr: 1610875	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  13-04 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service with the United States Army from October 1972 until March 1975, and died in March 2012.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision issued by the Department of Veterans Affairs (VA) St. Paul Pension Management Center in St. Paul Minnesota which denied claims of service connection for the cause of the Veteran's death, and entitlement to DIC benefits.  Original jurisdiction regarding these appeals was subsequently transferred to the VA Regional Office (RO) in Muskogee, Oklahoma.  The appellant perfected appeals from these denials, and the matters are now before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As stated above, the Veteran died in March 2012; the immediate cause of death indicated on his death certificate was acute hypoxemia.  Metastatic small cell carcinoma of the lung, which had onset in May 2011, was indicated as a secondary condition, with chronic obstructive pulmonary disease, which had onset five years prior, listed as an underlying cause.

At the time of his death, service connection was established for posttraumatic headaches and left temporal area burr holes; these disabilities related to an in-service incident in which the Veteran was struck in the head with a baseball and developed a subdural hematoma, drained via burr holes into the scull.

In November 2015 the appellant submitted a June 1985 research report entitled Amelioration of Hypoxemia by Neuromuscular Blockade Following Brain Injury as well as an October 2015 internet article entitled Acute Management of Traumatic Brain Injury.  These documents suggested the possibility of a link between head trauma and the onset of hypoxia, including the statement in the latter that "[h]ypoxia and hypotension are the greatest threat to functional outcome in brain injury."

Given the Veteran's history of in-service head trauma, and that his primary cause of death was indicated as hypoxemia, the Board finds that a VA examination opinion must be obtained before the issue of entitlement to service connection for the cause of the Veteran's death may be properly adjudicated.

As the issue of entitlement to DIC benefits under 38 U.S.C.A. § 1318 is inextricably intertwined with the issue of the cause of the Veteran's death and therefore is not ripe for appellate consideration at this time.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and ask for the names and addresses of all medical care providers who treated the Veteran for metastatic small cell carcinoma of the lung and chronic obstructive pulmonary disease.  After securing the necessary release, the RO should obtain these records and associate them with the claims file.

2.  Only after the above development has been completed, the claims file should be made available to an appropriately qualified VA examiner who should address the following:

a.  Is it at least at likely as not (i.e., to at least a 50 percent degree of probability) that terminal hypoxemia - as indicated on the Veteran's March 2012 death certificate - was related to an in-service head injury and subdural hematoma, treated with temporal area burr holes?  Why do you say so?  

b.  If not directly related to his death, comment on whether an in-service head injury and subdural hematoma at least at likely as not contributed to the onset of terminal hypoxemia; and if so, to what extent.

In addressing the above, the examiner should directly discuss the applicability of the treatise documents titled: Amelioration of Hypoxemia by Neuromuscular Blockade Following Brain Injury and Acute Management of Traumatic Brain Injury found in the claims file, and submitted in November 2015.

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




